UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-53804 BLUEWAVE GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 26-1679683 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2881 E. Oakland Park Blvd., Suite 407, Ft. Lauderdale, FL 33306 (Address of principal executive offices) (Zip Code) (954) 459-8229 (Registrant's telephone number, including area code) CAPE COD AQUACULTURE 401 E. Las Olas Blvd., Suite 1560, Ft. Lauderdale, FL 33301 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 97,740,000 shares of common stock, $.001 par value per share, as of September 17, 2010. Transitional Small Business Disclosure Format (Check one): Yes o No x TABLE OF CONTENTS Index PARTI. FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Balance Sheets at July 31, 2010 (unaudited) andApril 30, 2010 4 Statements of Operations for the three months ended July 31, 2010 and 2009 (unaudited) and for the period from January 30, 2008 (Inception) to July31, 2010 (unaudited) 5 Statements of Cash Flows for the three months ended July 31, 2010 and 2009 (unaudited) and for the period from January 30, 2008 (Inception) to July 31, 2010 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Removed and Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements. These statements, identified by words such as "plan", "anticipate", "believe", "estimate", "should," "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward - looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this report in its entirety, including but not limited to our financial statements and the notes thereto and the risks described in our Annual Report on Form 10-K for the fiscal year ended April 30, 2010. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the "SEC"), particularly our quarterly reports on Form 10-Q and our current reports on Form 8-K. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. OTHER PERTINENT INFORMATION When used in this report, the terms "We Sell," "we," the "Company," "our," and "us" refers to Bluewave Group, Inc., a Nevada corporation. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES BLUEWAVE GROUP, INC. f/k/a Cape Cod Aquaculture (A Development Stage Company) BALANCE SHEETS July 31, 2010 April 30, 2010 (unaudited) ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued interest Notes payable - related party TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT Preferredstock, $.001 par value, 25,000,000 shares authorized,none issued and outstanding - - Common stock, $.001 par value, 475,000,000 shares authorized,97,740,000 shares issued and outstanding, respectively Additional paid in capital ) ) Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements 4 BLUEWAVE GROUP, INC. f/k/a Cape Cod Aquaculture (A Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) For The Period From January 30, 2008 (Inception) toJuly 31, 2010 For The Thee Months Ended July 31, Sales $
